UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6861



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LOFTON HOWARD LAMBERT, III,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville.    James H. Michael, Jr.,
Senior District Judge. (CR-93-5-C)


Submitted:   September 30, 1999             Decided:   October 7, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lofton Howard Lambert, III, Appellant Pro Se. Ray B. Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lofton Howard Lambert, III, appeals the district court’s order

denying his motion to correct his sentence and other accompanying

motions.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. See United States v. Lambert,

No. CR-93-5-C (W.D. Va. May 26, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2